Case 3:16-Cv-30008-NI\/|G Document 118 Filed 01/10/19 Page 1 of 8

UNITED STATES DISTRICT COURT

LEE HUTCHINS, SR.

DANIEL J. MCKAY, FELIX M.

Plaintiff,

V.

xv

x~

x~ x' x~ x- x- x-

ROMERO, THOMAS HERVIEUX, and k

THE CITY OF SPRINGFIELD

Defendants

DISTRICT OF MASSACHUSETTS

NO. 16-cv-30008-NMG f

PLAINTIFF’S EXHIBIT LIST
Selecred PlaianMedical Records

 

 

 

 

 

 

 

 

 

 

 

 

 

Center Adult Medicine

 

No. Pages Date(s) Author/Source Description

1 11 6.28.04 Baystate Medical Center ER Records

2 2 7.13.()4 Occupational Health & Treatment Note
Rehabilitation Inc.

3 2 1 1.22.04 Boston Neurological Services, Letter to F rank Antonucci,
P.C. Esq.

4 4 8.18.05 Pioneer Spine & Spm'ts Letter to Richard Anderson,
Physicians, P.C. M.D.

5 1 9.20.05 Pioneer Spine & Sports Progress Note
Physicians, P.C.

6 2 9.24.05 Baystate Meclical Center ER Records

7 1 10. 13. 15 Mercy Medical Center Procedure Note

8 1 5.26.06 Baystate High Street Health Ambulatory Intake History

 

 

 

Case 3:16-Cv-30008-NI\/|G Document 118 Filed 01/10/19 Page 2 of 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9 3 6.27.06 Pain Management Services Treatment Note

10 2 11.20.06 Pain Management Services Treatment Note

11 11 12.23.06 Social Security Adrninistration Notice cf Decision, Order &

Decision

12 1 9.20.07 Baystate High Street Health Follow~Up Visit Mecl
Center Adult Medicine

13 1 _7.4,08 Baystate High Street Health Neurological Data
Center Adult Medicine

14 1 9.23.11 Masslive RepolT on Fire @ 51-53

Daytona

15 3 12.29.11 Baystate High Street Health General Medicine Offlce Note
Center Adult Medicine

16 1 12.19.12 Baystate High Street Health PACU Pain Assessment Data
Center Adult Medicine

17 3 1.15.13 Baystate High Street Health Neurological Data & Patient
Center Adult Medicine Education/lnstruction

18 3 1.28.13 Baystate High Street Health Ambulatory Intake History
Center Adult Medicine

19 1 5.28.13 Baystéte High Street Health Ambulatory Intake History
Center Aduit Medicine

20 9 2.19.14 Baystate High Street I-Iealth A_mbulatory Intake Histoly &
Center Aduit Medicine General Medicine Off`lce Note

21 1 3.5. 14 Baystate High Street Health General Medicine Off`lce Note
Center Adult Medicine '

22 1 7.10.14 Baystate High Street Health Genel‘al Medicin€ Offlce Note
Center Adult Medicine

23 1 8.19.14 Baystate High Street Health General Medicine Off`lce Note
Center Adult Medicine

24 1 10.2. 14 Baystate High Street Health General Medicine
Center Adult Medicine

25 1 11.1 3. 14 Baystate High Street Health General Medicine

 

 

 

Center Adult Medicine

 

 

2

 

 

Case 3:16-Cv-30008-NI\/|G Document 118 Filed 01/10/19 Page 3 of 8

 

 

 

 

 

 

 

 

 

 

 

 

 

26 51 12.2. 14 Baystate Rehabilitation Treatment Notes ~ 13 Visits
1 .28.15
27 2 8.20.15 Baystate Medical Center General Medicine
28 1 8.3 1 . 15 Baystate Medical Center Generaf Medicine
29 3 9.2.15 Baystate Medical Center Physical Medicine &
. Rehabilitation Off`lce Note
30 3 9.16. 15 Baystate Medica1 Center General Medicine
31 l 4.15.16 Baystate Medical Center - General Medicine
32 3 4.21.16 Social Security Administration Notice
33 1 5.2.16 Baystate Medical Center Neurological Data

 

McKay ’s Personnel F:'le and Selected HU Files

 

 

 

 

 

 

 

 

 

 

 

 

No. Pages Date(s) Author/Source Description

34 9 N/A Springfleld Police Department McKay’S Personnel File

35 37 2.18.10 Sgt. Stephen Wyszynski Ex. 49C - SO#09-243S

36 14 9.3.10 Sgt. chhard Pelchar Ex.49D - SO#10-150De

37 9 9.16.10 Capt. Eugene Dexheimer Ex. 49A

38 7 10 12.27.11 Sgt. Stephen Wyszynski Ex. 49C H SO#l 1~
148An0nym0us

39 21 11.8.12 Sgt. Stephen Wyszynski EX. 49D - SO#12-103M

 

Romero ’s Personnel File and Selected H U F iles

 

 

 

 

 

 

 

 

No. Pages Date(s) Author/Source Description 7
40 64 10.1.11 Muitiple - Romero Performance

- Evaluations

3.28. 12
41 15 2.23.12 Sergeant Stephen W. Wyszynski EX. 413 _ 80#12-0221

 

 

 

 

 

Selected Por'tions of Her'vieux ’s Personnel Fi!e & IIU History

Case 3:16-Cv-30008-NI\/|G Document 118 Filed 01/10/19 Page 4 of 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No. Pages Date(S) Author/Source Description
42 1 7.1 1.02 Holyoke Community College Academic Record - 1991-1993
43 20 9.1.00 Thomas Hervieux SPD Personal History
Statement
44 3 10.12.00 Williarn Cochrane Background 1nvestigation
Report - Thomas Helvieux
45 1 6.7.02 Dep’t Of Army & Air Force MA Orders 158-205
Nat’l Guard
46 1 6.30.02 Sgt. A. Witkowsky Of`f`lcer Performance
Evaluation - Thomas Hervieux
47 1 7.5.02 Lt. William Collins Oi`f`lcer Performance
Evall{ation - Thomas Hervieux
48 1 7.5.02 Lt. Eugene Dexheimer Off`lcer Performance
Evaluation - Thomas Hervieux
49 1 7.9.02 Thomas Hervieux Letter to Chief Meara
50 29 7.12.02 Lt. Robert Cheetham & Sgt. Ex. 47B
Norman Charest
51 1 4.22.04 Lt. William Collins Special to Chief Meara
52 2 3 . 17.05 Paula Meara Written Warning
53 11 11.2.07 Sgt. James Rosso EX. 47A
54 24 6.13.08 Sgt. R1c:harcl Pelchar EX. 47G
55 13 5.26.09 Sgt. Richard Pelchar Ex. 471
56 1 6.26.09 Matthew Studley Verification Qf Attendance
57 4 7.29.09 Barnstable Police Department lucident Repol't & Off`lcer
_ Narratives
58 1 8.3 .09 Thomas Hervieux Request for Replacement
Badge
59 2 2.8.10 Thomas Hervieux Memo to Fitchet
60 1 8.24. 10 Dep’t ofArmy Orders A-08-023835
Landstuhl Regional Med. Ctr.:
61 1 2.17.11 Dep’t 01` Army I-IQ, US Almy MCHR-MA Orders A-02~
Medical 1101“£ Sam, TX 103453

 

4

 

 

Case 3:16-Cv-30008-NI\/IG Document 118 Filed 01/10/19 Page 5 of 8

 

 

 

 

 

 

 

 

 

 

62 1 10.18.11 Dep’_t of Army, Installation Orders 291-1001
Management Command
63 1 10.26.11 Williarn Fitchet Return to Duty - Offlcel'
'l`homas Hervieux
64 24 3.2.12 Sgt. Richard Hottin Ex. 47K
65 _14 10.1.12 Sgt. Richard Pelcher- EX. 47L
66 2 11.07. 12 Diane Hil!, Arbella Insurance Request to Respond to
Group Hervieux claim 0f103t wages
& Wage & Salary Veriflcation

 

SPD General Orders & CPHB Reports

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No. Pages Date(S) Author/Source Description

67 8 1981 Springfleld P01ice Depal“t Rule 15 - Police Ofi`lcer

68 8 1981 Springf`leld P01ice Department Rule 29 - Conduct of

- Members

69 4 1981 Springf`leld P01ice Department Rule 32 - Charges & Hearing

70 1 1981 Springf`leld Police Department Rufe 35 - Intemal lnvestigati`on
Unit

71 1 3.4.10 William Fitchet General Order 10-05

72 2 3.22.10 William lFitchet General Order 10-06

73 6 3.19.12 William Fitchet General Ol‘der 12-06

74 2 3.15.1 Paula Meara General Ol'der 100.15 - Code
of Ethics

75 5 1.1.15 John R. Baa'bieri General Order 100.20 - Use Of
Force

76 3 1.1.15 John R. Barbieri General Order ~ 500.50 ~
Irnpact Tactics

77 3 3.15.01 Paula Meara General Ol‘cler 500.60 ~
Oleoresin Capsicum Spray

78 35 5.11.12 Community Police Hearing Board 201 1 Annual Repol‘t

79 36 3.20. 14 Community P01ice Hearing Board 2012~13 Annual Report

 

 

 

 

Case 3:16-Cv-30008-NI\/|G Document 118

Com‘i‘ Docz{ments

Filed 01/10/19 Page 6 of 8

 

NO.

Pages

Date(S)

Author/Source

Descl‘iption

 

80

8 4.10.17

Springf`leld District Court

Offlcial Docket for
Commonwealth v. Lee
Hutchins, Dkt. No.
1323CR323

 

81

 

 

7 2.17.17

 

 

USDC Mass.

Civil Docket for Case # 3:02-
CV-30074-MAP

 

 

Documen!s in Ververl`s & Cruz Cc!ses

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No. Pages Date(s) Author/Source Description
82 1 10.31.11 William F`ltchet Written Reprimand ~ Roberson
83 1 10.31.1 1 William Fitchet Written Reprimand - Mitchel
84 1 11.7.11 William Fitchet Lettei' to Michael Ververis
85 3 7.9.12 Wi11iam Fitchet Letter to Natalie Cl'uz
86 15 6.4. 12 chhard C. Hottin IIU Report
Videos
No. Date(s) Description
87 1.9.11 Video of Ververis arrest
88 10.9.11 Springf`leld Police Brutality, Springfield’$ Finest
89 1.20. 13 Footage of PlaintiffpoSt-an‘est
90 1.20. 13 Plaintiff" S Booking
91 12.18.18 Walkthrough of 51 Daytona

 

 

 

 

 

 

 

 

Case 3:16-Cv-30008-NI\/|G Document 118 Filed 01/10/19 Page 7 of 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Photogmphs

No. Pages Author/Source Description

92 6 SPD Pl.’s Initial Diselosure, Ex. 23 ~ Booking Photos of Keith
Hutchins (Jan. 20, 2013)

93 1 MaSsLiVe Photograph Of 51-53 Daytona Street post~2011 fire (Sept.
14, 201 1)

94 2 Plaintiff Traditional native jewehy

95 1 Google maps Daytona Street front

96 1 Google maps Daytona Sti'eet m aerial

97 1 Google maps Bowles Street - aerial

98 1 Google maps Church Street - aerial

99 1 Geogle maps E. Columbus Street - aerial

100 1 Geogle maps Knox Street - Ael‘ial

101 l Geogle maps Orleans Street ~ Aerial

102 1 Google maps Pearl Street - front

103 1 Google maps Pearl Street - Aerial

104 1 Google maps Springfield - satellite view

105 1 Google maps Stearns - Aerial

106 1 Google maps Sumner Ave 4 Front

107 1 Google maps Sumner Ave - aerial

108~ 14 Plaintiff Photes inside/outside of Daytona Street

122 1 Plaintiff Plaintiff’s family tree

 

 

 

 

 

 

 

Case 3:16-cv-30008-N|\/|G Document 118 Filed 01/10/19 Page 8 018

THE PLAINTIFF

By: /S/ Luke Ryan
LUKE RYAN, BBO# 664999

DAVID HOOSE, BBO# 239400

SASSON, TURNBULL, RYAN & HOOSE
100 Main Street, 3“j Flcor

Ncrthamptcn, MA 01060

(413) 586-4800

lryan@strhlaw.com

CERTIFICATE OF SERVICE

1, LUKE RYAN, hereby state that the foregoing Was filed through the ECF system and
sent electronically to the registered participants as identifled on the thice cf Electronic Filing

(NEF) on January 10, 2019.

/s/ Luke Rvan. Esq.
BBO#664999

Sasson, Turnbull, Ryan & Hcose
100 Main Street, 3rd floor
Northampton, MA 01060

(413) 586~4800
lryan@strh1aw.com

 

 

